DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2019 and 10/9/2020 are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings were received on 12/30/2019. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 8 is objected to because of the following informalities: “a blasting hold” in line 2 should say “a blasting hole”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the limitation “setting a wireless network on a basis of the first detonator” as recited in lines 8-9 are unclear as claimed. What is meant by “a basis of the first detonator”? Clarification is required.
Regarding claim 5, the metes and bounds of the limitation “generating connection values for the plurality of detonators on a basis of the wireless network” as recited in lines 6-7 are unclear as claimed. What is meant by “a basis of the wireless network”? Clarification is required.
Regarding claim 6, the metes and bounds of the limitation “wherein the reference values are previously set on a basis of performance of the plurality of detonators” as recited in lines 1-3 are unclear as claimed. What is meant by “a basis of performance”? Clarification is required.
Claim 8 recites the limitation “the first network” in line 15. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether applicant intended to recite the first detonator, the wireless network, or a first network. For examination, it was assumed that applicant intended to claim the first detonator. With that said, the metes and bounds of the limitation “setting the wireless network on a basis of the first detonator” as recited in lines 14-15 are unclear as claimed. What is meant by “a basis of the first detonator”? Clarification is required.
Regarding claim 11, the metes and bounds of the limitation “generates connection values for the plurality of detonators on a basis of the wireless network” as recited in lines 6-7 are unclear as claimed. What is meant by “a basis of the wireless network”? Clarification is required.
Regarding claim 12, the metes and bounds of the limitation “wherein the reference values are previously set on a basis of performance of the plurality of detonators” as recited in lines 1-3 are unclear as claimed. What is meant by “a basis of performance”? Clarification is required.
Claims 2-4, 7, 9-10, and 13 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hummel et al. (US 7929270), herein ‘Hummel’.
Regarding claims 1 and 8, Hummel discloses a blasting system (Figs. 1-2) comprising: 
a detonator (detonator 7 of wireless detonator assemblies 3, 13, and 51-59) disposed in a blasting hole of a blasting target (col. 2 lines 47-50; col. 9 lines 49-52; Fig. 1); and 
a blasting device (1, 50) transmitting a blasting command (2, 61-69) to the detonator via a wireless network (3, 13, and 51-59; col. 9 lines 58-67; col. 10 lines 1-5, lines 18-21, and lines 36-54; col. 12 lines 36-47), wherein the blasting device includes: 
a synchronization module performing synchronization with the detonator (col. 12 lines 48-67; col. 14 lines 23-24; col. 15 lines 37-51); 
a unit group setting module setting a unit group (col. 11 lines 24-45) including a plurality of the detonators (EDDs of wireless detonator assemblies 3, 13, and 51-59); 
a first detonator setting module setting a first detonator (one of the EDDs of wireless detonator assemblies 3, 13, and 51-59) among the plurality of detonators of the unit group (col. 11 lines 7-23); and 
a network setting module setting the wireless network on a basis of the first detonator (3, 13, and 51-59; col. 9 lines 58-67; col. 10 lines 1-5, lines 18-21, and lines 36-54; col. 12 lines 36-47).
Regarding claim 9, Hummel discloses wherein the blasting device includes a blasting communication part performing communications with the plurality of detonators of the unit group via the first detonator (col. 11 line 62 – col. 12 line 3; col. 15 lines 17-22).
Regarding claims 2 and 10, Hummel discloses wherein the synchronization module synchronizes an absolute time of the blasting device and an absolute time of each detonator among the plurality of detonators (col. 12 lines 48-67; col. 14 lines 23-24; col. 15 lines 37-51).
Regarding claim 3, Hummel discloses wherein the setting of the first detonator sets a detonator among the plurality of detonators of the unit group, located in a center, as the first detonator (Fig. 2; col. 11 lines 46-57).
Regarding claim 4, Hummel discloses wherein the setting of the first detonator sets a detonator among the plurality of detonators of the unit group, located closest to the blasting device, as the first detonator (Figs. 1-2; col. 10 lines 22-64; col. 11 lines 46-57).
Regarding claims 5 and 11, Hummel discloses wherein the network setting module: 
sets the wireless network by connecting the first detonator to detonators among the plurality of detonators, located adjacently to the first detonator (Figs. 1-2; col. 10 lines 22-54; col. 12 lines 36-47);
generates connection values for the plurality of detonators on a basis of the wireless network (col. 11 lines 7-45); 
compares the connection values and reference values for the plurality of detonators (col. 11 lines 7-45); and
resets the wireless network when the connection value for a single detonator among the plurality of detonators is greater than the reference value for the single detonator among the plurality of detonators (col. 10 lines 22-54; col. 11 lines 7-45; col. 12 lines 36-47). 
Regarding claims 6 and 12, Hummel discloses wherein the reference values are previously set on a basis of performance of the plurality of detonators (col. 11 lines 7-45).
Regarding claims 7 and 13, Hummel discloses wherein the blasting device stores the reference values in a blasting memory of the blasting device (col. 11 lines 7-45). 
Conclusion
Claims 1-13 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641